﻿102.	  It gives me great pleasure, Mr. President, to begin my statement by congratulating you on your election to the presidency of the thirty-eighth session of the General Assembly. Your election to that responsible office is an expression of the esteem of the international community both for you personally and for the prominent position of your country among the nations of the world.
103.	I also wish to join those of my colleagues who have preceded me in expressing admiration and gratitude to Mr. Imre Hollai, President of the thirty-seventh session, for the skill with which he conducted its proceedings.
104.	Our appreciation goes also to the Secretary-General, who has to carry out his heavy responsibilities in the difficult circumstances now confronting the countries and peoples of the world. The wisdom, foresight and objectivity with which he conducts United Nations affairs deserve our respect and support. We wish him all success.
105.	I also wish to join the heads of other delegations in welcoming Saint Christopher and Nevis as a new Member of the United Nations, now to participate with the other Member States in achieving the noble objectives of the Organization.
106.	The General Assembly is reconvening this year in the shadow of an international community still burdened with conflicts, turmoil and intrigues, of an international situation still characterized by tension and anxiety, of political problems still awaiting solutions and of economic crises which are choking the countries of the world.
107.	We come here every year to the General Assembly to face this long list of issues, problems and tensions, like someone searching for the light at the end of the tunnel. We seek ways and means of finding common ground in confronting these problems. We make pledges and promises to protect the independence of our countries, to refrain from interfering in each others' affairs and to respect the sovereignty of each State and its right to choose freely the form of government it desires. We fervently endeavour to adhere to the lofty purposes and principles which form the basis of the Organization.
108.	Fortunately the keen interest we sensed on the part of world leaders this year in participating in the deliberations of the General Assembly and their statements about the need to deal seriously with the problems under consideration and to adhere to the Charter of the Organization are all an indication of the value attached by States and peoples to the important role of the United Nations.
109.	As Members of the Organization, we are all pledged to adhere to the Charter and to be in earnest in implementing its provisions. The super-Powers bear a special responsibility in this regard. The fact that they are superpowers possessing considerable resources of power and means of defence and influence given them no special rights. Power does not confer rights; rather, it imposes duties and responsibilities.
110.	It is the duty of those Powers to establish the basis for just and efficient international co-operation and to protect the interests and independence of small States, rather than dividing them into spheres of influence. History provides ample proof that a division of the world into spheres of influence among conflicting forces leads, in the final analysis, to the outbreak of world wars, with the resulting catastrophes and destruction.
111.	All this confirms that world peace cannot prevail and international relations cannot be established unless the contemporary international political order is based on the principles of right, equality, justice and the rule of law—all of which constitutes a complete and indivisible framework.
112.	The Islamic world, through the Organization of the Islamic Conference; the Arab world, through the League of Arab States; and, from within those two groups, the group comprising the States of the Gulf Co-operation Council, have played and continue to play constructive roles in strengthening and developing cooperation among the States members of those organizations, in accordance with the basic rules which brought them together and unified them, and in accordance with the Charter of the United Nations, international laws and practice and the principles of right and justice. These organizations strive for prosperity and progress among their member States, thereby fulfilling the purposes of the United Nations and reaffirming the principles of its Charter.
113.	We hope that the Secretary-General of the United Nations will intensify his efforts to ensure co-operation with the Secretary-General of the Organization of the Islamic Conference and the Secretary-General of the Arab League, in accordance with General Assembly resolutions that have recommended increased co-operation among them, in the interest of international co-operation and world stability.
114.	His Majesty King Fahd Ibn Abdul Aziz has confirmed the Kingdom's keen desire to lend its full cooperation at the international level, within the United Nations and its organizations and agencies, and to abide by the Charter of the United Nations, supporting its endeavours and combating any attempts to weaken it and reduce the rule of law, as happens when attempts are made to replace it by the force of arms and by terrorism.
115.	The Kingdom of Saudi Arabia has anchored its dealings with other States on solid grounds. These grounds are: the principle of national sovereignty, absolute rejection of any attempts to tamper with that sovereignty, and dealing with others on the basis of equality and refraining from any intervention in their internal affairs.
116.	While my country supports all the efforts of the United Nations to reduce tension and conflict in various areas of the world, it condemns all attempts at external covert or overt intervention that can threaten the security and stability of other States. In this connection, we should learn from past experience and realize that these external adventures will backfire and in the end have adverse effects for those engaging in them.
117.	It is regrettable that there should be a deep gulf, a wide gap, between the commitment to the principles and provisions of the Charter of the United Nations and the actual conduct of international relations. This has rendered more frequent the resort to force, violence and military superiority in settling disputes, instead of adhering to the principle of legitimacy and searching for concepts of right and justice. This regrettable development has led to a loss of prestige for the international Organization, which is a reflection of the hopes of mankind for a society where security, peace, justice and the rule of law prevail. 119. This dangerous situation makes it necessary, indeed urgent, for all the members of the international community to consider serious and responsible measures to reaffirm the commitment to the original principles of the Organization and to strengthen its lofty aims and objectives.
120 , The United Nations has adopted dozens of resolutions relating to Israel's naked aggression against the people of Palestine, including resolutions adopted by the Security Council and the General Assembly since 11 December 1948 providing that the Palestine refugees should be permitted to return to their homes if they choose to do so and that compensation should be paid to those choosing not to return. Resolution 194 (III) has been followed by dozens of resolutions on the same line, but Israel has refused to implement any of them. Israel has also refused to implement the resolutions confirming the rights and legitimate interests of the Palestinians living in the territories occupied by Israel. In this regard, a cause for concern is the extent of Israel's defiance of these resolutions, which has led the United Nations to reaffirm its past resolutions by adopting new ones every time the Palestine question comes up for discussion.
121.	This dangerous defiance has a negative effect on the credibility of the United Nations itself; the prestige of the international Organization, which embodies the hopes and aspirations of peoples and nations for peace, will be severely shaken if it contents itself with adopting resolutions and recommendations. The viability of the United Nations as a reliable and effective safety-valve for maintaining peace and security in the world and establishing the basis of justice in international co-operation depends to a great extent on its ability to assume its role, not merely by adopting resolutions but also by ensuring their implementation.
122.	The United Nations has repeatedly stressed the necessity of safeguarding the legitimate rights of the Palestinian people and has in its resolutions condemned Israel for its role as an aggressor and its occupation of Arab lands. But the result has been that the Zionist entity has not moved one inch away from its policy of aggression. There can be no better example of that than the naked Israeli military occupation of Lebanon and the resulting deterioration of the conditions in the area.
123.	In that way Israel has given conclusive proof that it does not wish to listen to the unanimous calls of the international community. After all this, we must ask: Does the United Nations have any alternative to proceeding from the level of condemnation to the level of tangible measures that would put an end to this aggression, which violates all international obligations, principles and laws?
124.	That question is put to the United Nations. If it wishes to regain its credibility, its resolutions must be taken seriously. That cannot be done if the resolutions are not implemented.
125.	The continued denial by Israel and those who support it of the right of the Palestinian people to live in freedom, security and peace in its own country will result in catastrophe for those who created the problem.
It is also necessary to warn against the dangerous measures that the Zionist entity has taken and continues to take in Al-Quds, which is recognized as a Holy City by more than 1 billion Moslems all over the world. Foremost among these measures are those taken to judaize the Holy City and to change its features, as well as the excavations under the Masjid Al-Aqsa and the adjacent demolitions, which are likely to undermine its structure. If the won J wakes up one morning to the news that the Masjid Al- Aqsa has been damaged or completely destroyed, the violent reactions by the Islamic world will have dangerous effects, effects that will not be confined to the security and stability of the area but that will extend far and wide.
126.	The dangerous developments and repercussions arising from the events in the Middle East crises, added to the inhuman practices of the Zionist entity in Al-Quds and the rest of the occupied territories—in particular, the persistence in establishing settlements—provide most impressive proof of the futility of the hope of establishing a just and lasting peace in the area as long as Israel plans aggression and expansion and as long as the international community does not respond to those plans with more than resolutions of rejection, condemnation and denouncement. On our part, we, as Arabs, have established that we advocate peace, and we continue to reiterate our desire for peace—peace based on justice and not peace imposed by force and subjugation.
127.	The Twelfth Arab Summit Conference, at Fez, confirmed the firm Arab approach to peace based on justice, peace that guarantees the security and safety of all the States in the region, including the Palestinian State, and secures the legitimate rights of the Palestinian people. Those rights include the right of return and self-determination and the establishment of its own State on its own land. Such a peace cannot be established without the participation of the Palestinian people through its sole and legitimate representative, the Palestine Liberation Organization.
128.	This approach has recently been endorsed in the texts adopted at the International Conference on the Question of Palestine held at Geneva, which affirmed the primary responsibility of the Security Council for the establishment of security and peace. These texts appeal to the international community to end military, economic and political aid to Israel in order to prevent its continued aggression.
129 As in past years, the General Assembly has before it this year for consideration and for the adoption of positions and resolutions a long list of problems involving Zionist aggression and crime.
130.	We hope the international community will demonstrate its objectivity and its determination to require each Member State to enforce its resolutions or suffer the sanctions stipulated in the Charter.
131.	We demand of the great Powers, to which the Zionist entity owes its creation and continued existence— and we demand of the United States of America in particular, which bestows upon Israel considerable means of power and a great portion of its means of livelihood— that they take action to deter Israel, since the danger has now grown to an extent that poses a threat to the security and stability not only of the region: but of the world at large.
132.	The problem of Lebanon today is the result of continued and recurring Zionist aggression. Israel's aggression and invasion of Lebanon under the eyes of the international community has stirred up internal conflicts nourished by Israel, thus creating further complications. The Kingdom of Saudi Arabia, in co-operation with
Lebanon and with sister States and friends, is doing its utmost to prevent a further complication of the problem and to protect Lebanon's integrity, freedom and independence and to secure the resumption of normal life.
133.	At a time when the Arabs prove to the whole world their good intentions, their movement towards peace and their keen interest in establishing the principles of legitimacy and respect for the international will, Israel gives one proof after another of its aggressive intentions, its expansionist objectives and its designs to pervade the region with chaos, instability, disturbance and dissension.
134.	While the Arabs have offered to the world irrefutable proof of their desire for a just and comprehensive peace—namely, the Arab peace plan—Israel has added to its chain of aggressive actions a new link which involves horror, violence and threats to security and stability on a scale not less than its previous actions. I refer to its brazen military invasion of Lebanon and horrible massacres that resulted in the deaths of thousands of innocent children, women and elderly persons, a deterioration of conditions in Lebanon and a threat to security and peace in the region. Israel's aim was to abort all peace efforts and initiatives. Action in furtherance of that aim included its categorical and immediate rejection even of President Reagan's initiative, while the Arab States endeavoured, particularly through the Committee of Seven emanating from the Fez Summit Conference, to benefit from positive aspects of that initiative.
135.	This happened at the very time when the intensive efforts of the Arabs to stop the fighting in Lebanon and to begin a national dialogue between the various Lebanese factions, as a prelude to the return of stability, national unity and full sovereignty, proved the Arabs' capability and determination to engage seriously in the issues of peace, while the continued Israeli military presence in Lebanon, the continued naked Israeli attempts to stir up dissension and  problems between the various Lebanese communities, and Israel's interference in Lebanon's internal affairs provide further proof of its evil intent and its aggressive objectives and purposes.
136.	By its repeated attacks on Lebanon and its flagrant military invasion of that country, Israel intended to make Lebanon a feather in the wind, to make it unable to stand on its own feet or to make its voice heard, with no cause to occupy it except fighting, internal strife and the loss of life and property. Hut the courageous Lebanese people has proved its resilience and ability to rise to the challenge, even under the harshest and gloomiest conditions. An agreement has been reached on a cease-fire and on the initiation of a national dialogue in order to reach agreement and find a fundamental solution to the problem, based on respect for Lebanon's sovereignty, territorial integrity, political independence, Arab character, the unity of the people and Government, and the protection of the rights of everyone in the country on the basis of equality, respect, coexistence and co-operation.
137.	The Kingdom of Saudi Arabia, which made intensive efforts to achieve a cease-fire agreement and to begin a national dialogue between the Lebanese parties, hopes that the positive spirit which led to that agreement will grow deeper and firmer. At the same time, the Kingdom believes that the Israeli presence in Lebanon—an aggressive military presence resulting from an invasion by force—will remain the major cause of setbacks and deterioration in the situation. The Israeli perspective of the situation in Lebanon—or, rather, in the whole Middle East region—emanates from dangerous racist and expansionist attitudes and relies on arrogance of power and a desire to dominate. Therefore, the ending of Israeli intervention in the internal affairs of Lebanon and the full and unconditional withdrawal of Israeli troops from all Lebanese territories are prerequisites for the return of normal conditions to Lebanon and for dedicating all efforts once more towards establishing a just and comprehensive peace in the Middle East.
138.	The war between the two neighbouring Muslim States, Iraq and Iran, has entered its fourth year, and it still inflicts on the two countries the highest price in lives and potential. There is no justification for its continuance, and there will be no victor, regardless of the outcome.
139.	Iraq has demonstrated its complete readiness to forget the past, to stop the fighting and to preserve the lives of the Iraqi and Iranian peoples. It accepted the mediation of the Organization of the Islamic Conference and the United Nations and the various international and bilateral endeavours, the latest of which was the endeavour by the States of the Gulf Co-operation Council, which we hope will be successful.
140.	The application of the principles of our Islamic religion, accepted by the international community, requires that both Iraq and Iran stop the fighting and resort to reason to settle their dispute. The great Powers and the Security Council also bear a special responsibility in this regard.
141.	We hope that Iran will respond to the call for peace and proceed in that direction.
142.	The fierce war in Afghanistan, where for three years and nine months the Afghan mujahidin have engaged in a war of liberation against the Soviet military invasion, sets the greatest example of sacrifice and struggle.
143.	This war also represents another face of aggression, that perpetrated by a super-Power against a State which to that very moment had had friendly relations with it and had maintained good-neighbourly relations with it for many years. That State was rewarded by invasion. We salute the Afghan	and we fully support the demand of the Afghan people for the withdrawal of foreign troops from its territory and the establishment of a system of government acceptable to it that would maintain its neutrality and preserve its beliefs and faith. The Kingdom of Saudi Arabia has fulfilled its responsibilities within the framework of the intensive efforts of the Organization of the Islamic Conference to eliminate the means of the oppression and occupation suffered by the Afghan people in order to enable it to act freely and to assure its right to freedom, independence and the exercise of sovereignty in its own land, and to draw attention to the gravity of the Soviet armed invasion of Afghanistan and the need to stand firm against that aggression. That aggression constitutes a serious precedent that is not limited to violating the sovereignty of the Afghan people and depriving it of its right to self-determination and to choose the system of government acceptable to it, but extends to breeding instability in the region and threatening international peace and security,
144.	We reiterate our appeal to the Soviet Union, as a super-Power sharing the responsibility for international peace, to set an example by withdrawing from Afghanistan and leaving the country to its people, so that it may recover the status of neutrality and live at peace with all its neighbours.
145.	We also hope that the Soviet Union will appreciate the high moral and political price it must pay for its continued occupation of Afghanistan and its war against the Afghan people. The entire Moslem world and all nations that cherish freedom and peace support the rights of the Afghan people and demand that the Soviet Union withdraw from its land.
146. I wish to reiterate my country's thanks to the Islamic Republic of Pakistan for the generous assistance it extends to the Afghan refugees and emigrants, at the expense of Pakistan's economy and potential. The number of refugees in Pakistan exceeds 3.5 million.
147. The policy of racial discrimination pursued by the Government of South Africa is an ugly feature of the civilization of the twentieth century. South Africa stands with its Zionist ally in Palestine and partner in the manufacture of nuclear weapons and the exchange of terrorist expertise before the eyes of the world, with the aim of threatening the security of small States and terrorizing them. Each of them ties its fate to the other. Each of them is doomed to failure unless it recognizes reality and follows the path of justice.
148.	We reiterate our condemnation of the racial policies of South Africa and its evil alliance with the Zionist entity in Palestine. We demand of the countries of the world that they take the position that corresponds with their international responsibilities and the principles which form the basis of the Charter of the United Nations. We also support the right of the Namibian people to independence.
149.	The General Assembly, at its second special session devoted to disarmament, convened last year, emphasized the dangers faced by mankind because of the problem of armaments. The non-nuclear States expressed the desire to protect themselves against the use and threat of use of nuclear weapons, to prevent the testing of nuclear weapons, to ensure the cessation of the manufacture of chemical weapons and the destruction of arsenals of such weapons, and to establish zones of peace and nuclear- free zones in the Middle East, Africa, South-East Asia and other regions of the world.
150.	We see how, nevertheless, the Zionist entity in Israel persists in the use of internationally banned weapons. The world has recently seen tens of thousands of Palestinians and Lebanese, most of them children, women and the elderly, falling victim to cluster and concussion bombs used by Israel during its aggressive invasion of Lebanon.
151.	The United Nations could solve the problem of ending the arming of Israel, South Africa and other countries with weapons of mass destruction, particularly as this falls outside the realm of the extremely complex issues of international disarmament.
152.	In the last few years the world has faced an economic situation characterized by continued economic recession, a deterioration in the terms of international trade, increased rates of unemployment even in the industrialized countries, a sharp fluctuation in the balance of foreign trade and payments, the increased recurrence of protectionism in the industrialized countries, and the adoption by these countries of a bilateral approach to solve their international economic problems. Naturally, the impact of these conditions on developing countries has been extremely serious and this has impeded then- developmental efforts.
153.	These developments proved the nature and importance of interdependence and illustrated the fact that no country cam live in isolation from the rest of the world or shield itself from the economic problems confronting the world. They also showed the impossibility of any country or group of countries undertaking alone responsibility for resolving world economic problems. They have consequently confirmed the necessity and priority of broad international co-operation in dealing with international economic problems.
154.	The increased tendency towards protectionism among the industrial countries represents a regrettable approach which world experience has proved to be futile and destructive to international trade. Consequently, a continuance of this tendency threatens the entire world with a return to the tragic and painful experiences of the 1930s.
155.	We therefore call upon the industrial countries to repeal the protectionist measures adopted by them and to reaffirm their commitment to the system of free international trade. We call upon them to deal with economic and trade problems through existing international channels and in accordance with recognized international agreements and treaties.
156.	It was natural that the international monetary system should face considerable difficulties as a result of the serious world economic developments in the past few years. We are convinced that although this system had demonstrated its ability to face difficult international conditions, it had also demonstrated the necessity and urgency of reforms which would enable it to respond more flexibly to the international economic and political changes that had taken place since its inception and to take better into account the development needs of developing countries.
157.	It is evident that there is an organic interrelationship between the issues of trade, commodities, finance and development that calls for an integrated and comprehensive approach to these issues. It is truly regrettable that the repeated attempts to activate international economic co-operation and to launch a new round of comprehensive economic negotiations have not as yet borne fruit. However, we still since we believe in the importance of these negotiations and in the necessity of overcoming all procedural barriers to their initiation.
158.	The developing countries have reiterated time and again their true desire for sincere co-operation in the interest of the welfare of the international community and have shown a considerable degree of flexibility and a definite tendency to pragmatism and objectivity in their approach to international economic co-operation for development. That tendency was particularly demonstrated in the resolutions adopted by the Seventh Conference of the Heads of State or Government of the Non Aligned Countries and in the Buenos Aires Platform adopted by the Fifth Ministerial Meeting of the Group of 779  is regrettable that this positive spirit among the developing countries has not yet received a proper response from the industrial countries. Thus a golden opportunity for co-operation was missed at the sixth session of the United Nations Conference on Trade and Development.
159.	The Kingdom of Saudi Arabia has demonstrated its strong support for the efforts to develop and strengthen economic co-operation among the developing countries and for the strategy of collective self-reliance. I should like to reiterate from this rostrum our continued support for such efforts, which we consider an essential complement to the efforts to strengthen international economic co-operation.
160.	I am convinced that the difficulties which hinder our efforts to activate international economic co-operation and to establish an international economic system based on justice must under no circumstances be a cause for despair. On the contrary, they should prompt us to continue our efforts tirelessly and relentlessly.
161.	The tools of death and destruction possessed by the super-Powers have reached such a degree of perfection and precision that they could easily and instantly annihilate our civilization. Consequently, it rests with all of us to exert earnest and continuous efforts to prevent the resort to those weapons of mass destruction and to support world peace by every possible means. If that imminent danger and the tremendous balance of terror between the nuclear Powers, particularly the United States and the Soviet Union, is a deterrent to the transformation of crises into full-scale destructive wars, then such a preventive deterrent provides no certain guarantee for peace. There can be no guarantee except by initiating a process of disarmament, by destroying those lethal weapons and abandoning their production. That alone will not suffice. Nothing will be achieved unless there is a fundamental change in present attitudes, a relinquishment by the Powers monopolizing weaponry of their greed, an endeavour by every nation on Earth to choose co-operation and harmony in preference to feuds and conflicts, and the creation of a suitable environment wherein mutual trust can prevail.
162.	Force may sometimes succeed in solving certain problems, but such success remains vulnerable. It will never reach the roots of problems. In the last analysis, those who seek fundamental solutions to their problems must acquire the necessary moral capability.
163.	Peaceful coexistence between peoples is not just a political slogan or an economic necessity. It is a pressing need for humanity to achieve its goals of progress, prosperity and abundance.
164.	As is rightly written in the Koran, "As for the foam, it disappears like scum upon the banks, while that which is for the good of mankind remains on the Earth". The All-Powerful God spoke the truth.
 

